

114 S644 IS: To resolve title issues involving real property and equipment acquired using funds provided under the Alaska Kiln Drying Grant Program.
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 644IN THE SENATE OF THE UNITED STATESMarch 3, 2015Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo resolve title issues involving real property and equipment acquired using funds provided under
			 the Alaska Kiln Drying Grant Program.
	
		1.Resolution of real property and equipment title issues under Alaska kiln drying grant program
 (a)Definition of programIn this section, the term Program means the Alaska Kiln Drying Grant Program that is described—
 (1)in the matter under the heading State and Private Forestry under the heading Forest Service under the heading Department of Agriculture in title II of the conference report accompanying H.R. 4578 of the 106th Congress (House Report 106–914); and
 (2)in the matter under the heading State and Private Forestry under the heading Forest Service under the heading Department of Agriculture in title II of the conference report accompanying H.R. 2217 of the 107th Congress (House Report 107–234).
 (b)Vesting of titleNotwithstanding chapter IV of subtitle B of title 2, Code of Federal Regulations (or successor regulations), title to real property and equipment acquired using funds provided by a grant under the Program shall vest in the grant recipient—
 (1)in accordance with the compensation schedule described in subsection (c)(2); or
 (2)as provided in subsection (d).
				(c)Compensation schedule
 (1)Period of applicationThe compensation requirements of this subsection shall apply to a grant provided under the Program during the 4-year period beginning on the date on which the grant was closed.
 (2)Compensation scheduleIf real property or equipment acquired using funds provided by a grant under the Program is no longer to be used for the purposes for which the grant was made, the grant recipient may sell, or may retain title to, the real property or equipment on payment to the Secretary of Agriculture of compensation as follows:
 (A)During the first year of the 4-year period, the grant recipient shall pay an amount equal to 80 percent of the proceeds of the sale, if the real property or equipment is sold, or 80 percent of the market value of the real property or equipment, if title is to be retained by the grant recipient.
 (B)During the second year of the 4-year period, the grant recipient shall pay an amount equal to 60 percent of the proceeds of the sale, if the real property or equipment is sold, or 60 percent of the market value of the real property or equipment, if title is to be retained by the grant recipient.
 (C)During the third year of the 4-year period, the grant recipient shall pay an amount equal to 40 percent of the proceeds of the sale, if the real property or equipment is sold, or 40 percent of the market value of the real property or equipment, if title is to be retained by the grant recipient.
 (D)During the final year of the 4-year period, the grant recipient shall pay an amount equal to 20 percent of the proceeds of the sale, if the real property or equipment is sold, or 20 percent of the market value of the real property or equipment, if title is to be retained by the grant recipient.
 (d)DivestitureAfter the end of the 4-year period beginning on the date on which a grant provided under the Program was closed, real property or equipment acquired using the grant funds may be retained or disposed of by the grant recipient with no further obligation to the Federal Government.